Citation Nr: 1712393	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  07-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2000 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran testified before a Decision Review Officer (DRO) in January 2008; a transcript of the hearing is associated with the claims file.  This matter was previously before the Board in March 2011 and June 2012 when, in part, the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2012, the matter of entitlement to TDIU was remanded by the Board, in part, for VA medical opinions regarding the impact of the Veteran's service-connected disabilities on his ability to work.  VA medical opinions were secured in January 2013 and September 2014.  Notably, the September 2014 VA opinion referenced VA treatment records from 2012 through 2014, records which are not associated with the claims file, indicating ongoing relevant VA treatment records that should be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

In addition, based on the current evidence, it is unclear when the Veteran was last gainfully employed.  While the Veteran was provided a VA Form 21-8940 in December 2012, there remains no completed VA Form 21-8940 associated with the claims file, and in order for the Board to make a complete and informed decision, he should again be provided such and instructed to complete and return the form.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records dated since December 2012, as well as any identified outstanding private treatment records that have not been associated with the claims file.  
2. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and provide the Veteran an appropriate period of time to submit such evidence.  
3. Then readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

